United States Court of Appeals
                                                                                         Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                            FILED
                                                                                    July 22, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                        Charles R. Fulbruge III
                                      No. 05-50021                                    Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
JOSE HUMBERTO CAMPA-FAVELA also known as, Carlos
Fabela-DeLeon
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                            3:04-CR-1902-ALL-FM
                           ---------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s opinion in USA v. Booker and this court’s opinion in USA

v. Mares is GRANTED.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s alternative unopposed

motion for extension of time for a period of fourteen (14) days

from the court’s denial of appellee’s motion to vacate and remand

is MOOT.